Penelope Jos




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 5, 2014

                                       No. 04-13-00903-CV

                         John Edward SOTO II AKA Jonathan Herrasti,
                                        Appellant

                                                 v.

                                        Penelope Jo SOTO,
                                             Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-00460
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant has
failed to pay or make arrangements to pay the fee for preparing the clerk’s record. Thus, on
January 17, 2014, we ordered appellant to provide written proof that either (1) the clerk’s fee had
been paid or arrangements had been made to pay the clerk’s fee; or (2) appellant was entitled to
appeal without paying the clerk’s fee. In response, appellant has filed a declaration of inability to
pay costs. See Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684 (Tex. 2008). We,
therefore, ABATE this appeal and REMAND the cause to the trial court. See id.

        We ORDER that pursuant to Texas Rule of Appellate Procedure 20.1(e), the trial court
clerk, the court reporter, or any party to this cause must challenge appellant’s claim of indigence
by filing a contest to appellant’s declaration of inability to pay costs in the trial court within 10
days from the date of this order. See TEX. R. APP. P. 20.1(e).

       If a contest is timely filed, we ORDER the trial court to conduct a hearing or sign an
order extending the time to conduct a hearing within 10 days after any contest is filed. See TEX.
R. APP. P. 20.1(i)(2)(B) (“The trial court must either conduct a hearing or sign an order extending
the time to conduct a hearing . . . within 10 days after the trial court received a contest referred
from the appellate court.”). However, the trial court may not order the time for conducting a
hearing on a contest to be extended for more than 20 days from the date the order is signed. See
TEX. R. APP. P. 20.1(i)(3).
        If a contest is timely filed, we ORDER the trial court, within 40 days from the date of this
order, to prepare a written order and written findings of fact and conclusions of law regarding its
indigence determination. We further ORDER the trial court clerk, as soon as practicable but in
no event later than 60 days from the date of this order, to file a supplemental clerk’s record,
containing (1) the contest; (2) the trial court’s order; (3) the trial court’s findings of fact and
conclusions of law; (4) the judgment being appealed; (5) any post-judgment motions; (6) the
notice of appeal; and (7) the court’s docket sheet. And, we ORDER the court reporter to prepare
and file the reporter’s record of the trial court’s hearing as soon as practicable but in no event
later than 60 days from the date of this order.

        If no contest is filed or a contest is filed untimely, we ORDER the trial court clerk to file
a supplemental clerk’s record containing a certificate that states either no contest was filed or a
contest was filed untimely within 20 days from the date of this order.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court